728 F.2d 1358
William Anthony BROOKS, Petitioner-Appellant,v.Robert FRANCIS, Warden, Georgia Diagnostic andClassification Center, Respondent-Appellee.
No. 83-8028.
United States Court of Appeals,Eleventh Circuit.
March 15, 1984.

Stephen B. Bright, Atlanta, Ga., for petitioner-appellant.
Mary Beth Westmoreland, Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Georgia, J. Robert Elliot, Judge.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion September 15, 1983, 11th Cir., 1983, 716 F.2d 780).
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.